Dissenting Opinion by
Mr. Justice Musmanno :
Cloyd M. Rhodes, 83, lay mortally ill in the Westmoreland Hospital in Greensburg. He could see the sun setting on his life, and in the gathering dusk of reflection and resignation, he decided to apportion his worldly goods and possessions among those to whom he felt a bond of attachment in love, devotion, and gratitude. He spoke with his attorney who obtained from him data as to the names of the intended beneficiaries and what they were to receive, and the attorney then drafted a will in accordance with the desires of the dying man.
On the following morning, which was January 2, 1959, the attorney came to the hospital with the drafted will and read it to Rhodes who indicated his approval of the contents. His physical energies, however, by this time had depleted to the extent that he was unable to affix his signature to the paper.
The law, with its million eyes, had foreseen the possibility of such a situation and it had already declared, *485in its latest form through the Wills Act of 1947, that when, for any reason, a testator is unable to sign his name, his expression, as revealed in a testamentary document, will have legal effect if he affixes his mark to the testamentary document. In order to forestall deception and fraud, the law also provides that the mark must be made in the presence of two witnesses who will sign the will in his presence. This was done in the case before us for consideration. H. E. Holloway and Margaret B. King, standing by his bed, witnessed Rhodes making his mark, with the aid of the scrivener, Attorney Vance E. Booher, on the will.
At the same time that Attorney Booher held Rhodes’s hand as he traced his mark on the will, Booher wrote above and below the mark the name of the Testator, Cloyd M. Rhodes. This was also done in accordance with law. Section 2(2) of the Wills Act provides: “If the testator is unable to sign his name for any reason, a will to which he makes his mark and to which his name is subscribed in his presence before or after he makes his mark, shall be as valid as though he had signed his name thereto.” (Emphasis supplied.)
Rhodes died ten days later and his will was duly probated. Two of the beneficiaries, who expected more than was left to them, attacked the probate and have appealed to this Court, urging reversal of the order of the Orphans’ Court of Westmoreland County admitting the Avill to probate. This Court, by a majority thereof, has now reversed the decision of the lower court, by declaring Rhodes’ will of no effect, and by so doing, has nullified the clearly expressed intention of the testator.
On what basis does the Majority do this? It says that the Wills Act requires that the name of the testator must be written into the will in the presence of tAvo witnesses. I will repeat what the Wills Act says *486in this regard: “If the testator is unable to sign his name for any reason, a will to which he makes -his mark and to which his name is subscribed in his PRESENCE BEEORE OR APTER HE MAKES HIS MARK, shall be as valid as though he had signed his name thereto: Provided: He makes his mark in the presence of two witnesses who sign their names to the will in his presence.” (Emphasis supplied.)
From this language it is as clear as a mountain by the sea that the only act which needs to be witnessed by two persons is the affixing of the mark by the testator. There is nothing in the statement: “to which his name is subscribed in his presence before or after he makes his mark,” which indicates how that subscription shall be proved. In the absence of any specific quantum of proof required by the Act, the proof shall be supplied in any manner that it can be proved in accordance with existing rules of evidence. Thus it may be proved by a number of' witnesses, it may be proved by one witness alone, it may be proved by circumstantial evidence. In the case at bar, the subscription of the testator’s name was proved by the testimony of the scrivener, plus circumstantial evidence which utterly excludes any possibility of fraud or deception.
In spite of this absolutely undisputed evidence that Rhodes’ name appeared on the document when his mark authenticated the will, the Majority insists that the subscription must be witnessed by two persons. In that insistence, the Majority reads into Section 2(2) of the Wills Act language which is simply not there. The Majority assumes that because the proviso at the end of Section 2(2) says: “Provided: He makes his mark in the presence of tioo witnesses who sign ■ their names to the will in his presence ” this means that everything connected with the making of a will under *487the circumstances indicated must be proved by two witnesses.
If the Majority’s reasoning in this respect is carried to its logical conclusion, then everything connected with a will must be proved by two witnesses. For instance, two witnesses would be required to prove the actual writing of the will, that is, its physical manufacture. But we know that a will is not a will until it is signed by the testator. What happens prior tc the signature is' mere prelude and requires no special proof of its happening. For instance the proponent of a will does not have to give an explanation of misspelled words or even interlineations in the will unless there is some charge that the will was tampered with after it was signed.
When a will is signed by a mark, the writing in of the testator’s name above or beneath his mark is merely a matter of identification and is not intended to provide any additional weight to the authenticity of the will. If the testator is illiterate to the extent that he knows no writing at all, the subscription of his name' will mean nothing to him except that it is a formality which gives him assurance that all is being done in accordance with his wishes.
There is no dispute in this case that the X mark made by Rhodes is genuine and there is no dispute that the two witnesses to the mark signed their names in the presence of the testator and in the presence of each other. Why then declare the will of no effect? Where is there any doubt in this entire proceeding? Where is there any ambiguity? Where is there any suspicion of wrongdoing?
By its decision the Majority is arbitrarily adding to the Wills Act a condition never expressed and, therefore, never intended by the Legislature. If the Legislature had intended that the mere ministerial act of writing in the'testator’s name had to be done in the-*488presence of two witnesses, it would have been quite a simple matter for the Legislature to have so stated. In that event, Section 2(2) of the Wills Act would read: “If the testator is unable to sign his name for any reason, a will to which he makes his mark and to which his name is subscribed in his presence before or after he makes his mark, shall be as valid as though he had signed his name thereto: Provided, that the subscription of his name and the making of his mark shall be done in the presence of two witnesses who sign their names to the will in his presence.” But the Legislature did not do this.
From time to time this court interprets language employed by the Legislature in a manner which would suggest that the Legislature is inordinately penurious in the expenditure of words or that there is a shortage of ink in the legislative chambers or committee room where the bills have been drafted. To me it seems utterly absurd that the drafter of a piece of legislation of the importance of the Wills Act would forget, within the space of two sentences, so important a requirement as the one this Court now says is in Section 2(2) by inference. The fact that the drafter, after speaking of the subscription of the testator’s name, omits in the very next sentence any reference to the manner in which that subscription is to be proved, should be conclusive proof that he did not intend that the subscription had to be established by any particular number of witnesses.
It is an indisputable rule of interpretation of statutes that the particular must always prevail over the general, if there is any conflict between them.
The Majority Opinion does not analyze the English construction of Section 2(2) but cites certain cases in assumed support of its position and quotes Section 4, of the Wills Act, which provides: “(a) General rule . . . no will shall be valid unless proved by the oaths *489or affirmations of two competent witnesses.” But this provision obviously refers to proving the signature or the mark of the testator and not to the content of the will. As I have already said, if all features of a will must be proved by two witnesses, then two witnesses would have to testify that they actually saw the typist at the typing operation, or, if the will is handwritten, two witnesses would have to testify that they saw the scrivener dipping his pen in the ink bottle and physically applying the pen to the paper. Two witnesses would have to prove that the testator had not been duly influenced, etc., etc.
The Majority cites prior decisions of this Court in support of its position. I doubt that those decisions do what the Majority ascribes to them. But I am so certain of the error of the Majority’s position of today that I would say that if the prior decisions referred to are in point, then they are also in error. I believe in Stare Decisis when it accords with demonstrable verities, but I refuse to be guided by an obviously misguided hand. I refuse to participate in the perpetuation of a proved error. I refuse to assent to a dogmatic repudiation of a testator’s expressed desire when we know that the very purpose of all testamentary law is to ascertain the will of the testator and to effectuate it.
This Court has said times without number that the testator’s intention shall be the pole star to guide the courts in enforcing the disposition of his estate, it has said also that in ascertaining the testator’s intentions the court should metamorphically sit in his armchair, it has said that the testator’s intent must be determined from what appears within the four corners of his will. And yet, after making all these resolves, no less wholesome and truthful because they are cliches, the Majority proceeds to dim the pole star, to demolish the armchair, and to read into the will what is not *490only not within the four corners of the will but completely outside the dwelling of the testator’s thoughts, desires, and expressed intention.
Of course, I realize that where an opinion writer speaks of the pole star, the armchair and four corners, he speaks of interpreting what the testator meant by certain language in the will. Nevertheless, I draw from these expressions the inescapable conclusion that the courts want to effectuate the testator’s desires. Here, there is no doubt of the testator’s intention, but, notwithstanding, the Court renounces the testator’s intentions by introducing conditions which do not form part of the law. Once the authenticity of a testamentary writing is established, the courts should be eager to see its provisions translated into reality and not seek barriers to prevent the owner of the property from speaking his desires, even though his words are spoken from the grave.
To the extent that prior decisions of this Court impose a condition not to be found in the Wills Act I would overrule those decisions. We are not required to follow what is palpably wrong any more than a navigator would be expected to steer his ship into visible rocks simply because the charted course runs through an area of assured disaster.
It so happens, however, that I am more faithful to Stare Decisis than is the Majority in this case, as I will quickly demonstrate. The' case upon which the Majority apparently mostly relies is James Estate, 329 Pa. 273. But that case is not applicable here at all. The James Estate case was decided in 1938, obviously prior to the enactment of the Wills Act of 1947. In James Estate this Court was interpreting and enforcing the Wills Act of 1911.
The Majority quotes from James Estate as follows: “The fact that such direction was given and that testator’s name was subscribed in his presence must be *491proved, under the act, by two or more competent witnesses.”
But, it must be noted that Section 3 of the Wills Act of 1917, provides: “If the testator be unable to sign his name,- for any reason other than the extremity of his last sickness, a will to which his name is subscribed in his presence, by his direction and authority, and to which he makes his mark or cross . . . shall be as valid as though he had signed his name thereto: Provided, That such will shall be proved by the oaths or affirmations of two or more competent witnesses.”
It must be clear that the proviso in Section 3 of the Act of 1917 is quite different from the proviso in Section 2(2) of the Act of 1947. Under the Act of 1917 the will “shall be proved by . . . two or more competent witnesses.” But, under the Act of 1947, as I have already twice said, it is only the testator’s mark which must be made in the presence of two witnesses.
And now to revert to Stare Decisis. To the extent that prior decisions of this Court control or at least guide present decisions,, it is only natural that the latest pronouncement of this Court on the subject involved is the one which is most authoritative. And to the extent that a recent decision contradicts what was said in an older decision, the recent one, by implication, overrules the older decision. And now I call attention to the case of Walkiewicz Will, 392 Pa. 310, decided only two years ago, wherein Justice Cohen, speaking for a unanimous Court, said: “As to the subscribing of the testator’s name, the act provides only that this be done in testator’s presence either before or after he makes his mark. The act does not require that the signing of the testator’s name to the will in his presence be proved in any specified manner. See Comment, Joint State Government Commission, 20 P.S. 180.2.”
*492Since, as we said in Walkiewicz, the subscription of the testator’s name in Ms presence need not be proved in any specified manner, it follows that the testimony of one witness, duly corroborated by the surrounding circumstances, as is true here, is enough to discharge the requirements of the Act.
What the Majority is doing in the instant case amounts to a rewriting of Section 2(2) of the Act of 1947. This, I submit, it has no right to do, and I accordingly strongly dissent.